Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the detailed analysis provided in the Remarks dated 12/14/2021 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.  Further, the non-statutory double patenting rejection of Office action dated 03/27/2020 is withdrawn due to the present claims being patentably distinct from that of U.S. Patent No. 10395262.  This is consistent with Office action dated 10/09/2020 whereby Examiner acknowledges Applicant’s decision to consider filing a terminal disclaimer should it be necessary at the time when the application is otherwise in condition for allowance.     
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia a memory device that stores a set of instructions; and at least one processor that executes the instructions to: receive real-time input signals from one or more sensors in an environment; determine that the input signals are associated with a complex profile, the complex profile including at least one subset of data representing information about an actor gathered from a plurality of databases, the complex profile being updated in real-time from the plurality of databases and iteratively updated accordingly; determine one or more capabilities of a system to process the input signals; determine a speed associated with a desired processing of the input signals; select one of a plurality of models based on the one or more capabilities and the determined speed, the one or more capabilities comprising at least one of storage capacity or processing power; process the input signals by the selected one of the plurality of models to determine an experience associated with the actor; and apply the determined experience to a device associated with the actor.  The closest prior art of record is Perez in Office Action dated 09/24/2021 wherein Perez ¶0021 teaches that Fig. 2 illustrates an example embodiment of the capture device 20 which may be configured to capture video having a depth image that may include depth values via any suitable technique.  Further, ¶0060 teaches that user preferences may further include solitary vs. group-based preference models.  However, Perez alone or in combination with the prior art of record Hanna does not teach the above limitations.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/Primary Examiner, Art Unit 3623